--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 2,
2014, is by and between JOSEPH W. AMY (“Executive”), THE JACKSONVILLE BANK (the
“Bank”) and the Bank's parent corporation JACKSONVILLE BANCORP, INC. (the
“Company”).


Preliminary Statement.  The Bank and Company desires to employ Executive as its
Executive Vice President and Chief Credit Officer, subject to any required
regulatory approvals, and Executive desires to serve in such positions.  The
Bank and the Company desire to enter into this Agreement to set forth the terms
of Executive’s employment, and Executive desires to enter into this agreement
and to devote his full time business efforts to the Bank and the Company upon
the terms set forth herein.


Therefore, the parties agree as follows:


1.                   Employment.
 
(a)            Bank. The Bank shall employ Executive as Executive Vice President
and Chief Credit Officer of the Bank with the duties, responsibilities and
powers of such office as provided in the Bank's bylaws, as assigned to him from
time to time and as customarily associated with such office and/or assigned to
him by the Board of Directors of the Bank, and Executive shall serve the Bank in
such capacity during the term of this Agreement.  Executive’s employment
hereunder shall commence on September 2, 2014.
 
(b)            Company. The Company shall employ Executive as Executive Vice
President and Chief Credit Officer of the Company with the duties,
responsibilities and powers of such office as assigned to him from time to time
and as customarily associated with such offices and/or as assigned to him by the
Board of Directors of the Company, and Executive shall serve the Company in such
capacities during the term of this Agreement.  Executive acknowledges and agrees
that he shall not receive any separate compensation for his service to the
Company.  Executive’s employment hereunder shall commence on September 2, 2014.
 
(c)            Executive, the Bank and the Company will apply for all necessary
regulatory approvals for Executive's service under Sections 1(a) and 1(b)
above.  Executive hereby acknowledges and agrees that if the Bank and Company do
not obtain all such regulatory approvals, this Agreement shall be null and void
and of no further force and effect.
 
(d)            Executive represents, warrants and covenants to the Bank and the
Company that this Agreement and his performance of services hereunder does not
breach or conflict with any other agreements or instruments to which Executive
is a party or may be bound, and that he shall faithfully and diligently
discharge his duties and responsibilities under this Agreement, and shall use
his best efforts to implement the policies established by the Board of Directors
and/or the Chief Executive Officer of each of the Bank and the Company.

--------------------------------------------------------------------------------

    (e)           During the term of this Agreement, Executive shall devote his
full and exclusive business time, attention, energy and skills to the business
of the Bank and the Company, to the promotion of the interests of the Bank and
the Company and to the fulfillment of Executive's obligations hereunder.
 
2.                  Term.  The initial term of this Agreement shall be one (1)
year from the date hereof (“Effective Date”), unless sooner terminated as herein
provided.   On the first anniversary date of the Effective Date, and on each
anniversary date thereafter, the term of this Agreement shall automatically be
extended for an additional one (1) year period unless written notice of
non-renewal has been given by any party hereto no less than ninety (90) days
prior to any such anniversary date, in which event this Agreement shall
terminate at the end of the existing term.
 
3.                  Compensation and Benefits.
 
(a)           The Bank shall pay or provide to Executive the following
compensation for his service hereunder:
 
(i)             A base salary of Two Hundred Twenty Five Thousand and 00/100
Dollars ($225,000.00) per year, paid in equal installments in accordance with
the Bank's standard payroll practices, reduced by deductions and withholdings
for federal, state and local income taxes, Social Security taxes and other
deductions (collectively, “Deductions and Withholdings”) required by applicable
laws (the “Base Salary”), which Base Salary may be increased from time to time
by and at the sole discretion of the Company's Board of Directors (or a
committee thereof).
 
(ii)            For each fiscal year during the term of this Agreement, an
annual bonus (the “Annual Bonus”) in cash of up to 33.33% of the Base Salary
(the actual amount to be determined at the sole discretion of the Company's
Board of Directors (or committee thereof)), payable no later than the 15th day
of the third month after the end of the Bank's fiscal year to which the Annual
Bonus relates, and subject to applicable Deductions and Withholdings.
 
(iii)          The option to purchase up to 15,000 shares of the Company’s
common stock (“Common Stock”), at an exercise price per share equal to the “fair
market value” (as defined in the Internal Revenue Services’ regulations
promulgated pursuant to Internal Revenue code Section 409A) as of the date
hereof, which is set at $10.35 per share, and otherwise pursuant and subject to
the terms and conditions of that certain incentive Stock Option Agreement (the
“Plan”), dated September 2, 2014, by and between Executive and the Company (the
“Equity Award”). The Equity Award shall also be subject to any required (i)
regulatory approvals or regulatory restrictions imposed by federal or state
banking laws, and (ii) shareholder approvals (including the approval of an
amendment to the Plan to, among other things, add a number of shares available
for issuance under the Plan sufficient to grant the Equity Award).  The Equity
Award shall vest 33.33% upon the first anniversary of the date hereof; 33.33%
upon the second anniversary of the date hereof; and 33.34% upon the third
anniversary hereof; provided, however, that any unvested portion of the Equity
Award as of the date of a change in Control (as defined below) shall be
immediately vested.
2

--------------------------------------------------------------------------------


(iv)          Reimbursement for authorized expenses, including without
limitation up to $1,400 per  for social club fees and dues (prorated for any
partial year), in each case evidenced by an itemized account of such expenses
timely submitted by Executive to the Bank), according to the Bank's established
policies, within thirty (30) calendar days following the date on which Executive
incurs the expenses, but, in each case, no later than December 31 of the year
following the year in which Executive incurs the related expenses; provided that
in no event shall the reimbursements or in-kind benefits to be provided by the
Company or the Bank in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor shall Executive's
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.  Notwithstanding the foregoing, all reimbursements relating
to the Additional Delayed Payments (as defined in Section 9) shall be made on
the Permissible Payment Date (as defined in Section 9).
 
(v)           Paid vacation time each year pursuant to the Bank's policy as it
may be revised from time to time.
 
(vi)          Participation in all medical and health care benefit plans through
health insurance, corporate funds, medical reimbursement plans or other plans,
if any, provided, or to be provided, by the Bank for its employees (“Benefit
Plans”).  Until such time as Executive can be covered under the Bank’s medical
plans, the Bank shall reimburse Executive for up to $1,643.44 in costs for COBRA
coverage.
 
(vii)        Other benefits, including paid parking, a Company paid mobile smart
phone for Bank and Company purposes, and a one-time relocation bonus of Five
Thousand and 00/100 Dollars ($5,000.00).


(b)           The above-stated terms of compensation shall not be deemed
exclusive or prevent Executive from receiving any other compensation, including,
without limitation, bonuses provided by the Bank and/or the Company.  Executive
shall be entitled to participate in all current and future employee benefit
plans and arrangements in which the executive officers of the Company or the
Bank are permitted to participate.  Executive acknowledges and agrees that the
Company does not separately compensate its officers who are also officers of the
Bank and that no compensation or other benefits will be payable by the Company
hereunder.  The foregoing notwithstanding, the Equity Award shall be the sole
equity award to Executive during the term of this Agreement.
 
(c)            The payment of any Annual Bonus shall be subject to any approvals
or non-objections required by any regulator of the Company or the Bank, and it
is understood by the parties that it is contemplated that Executive will not be
eligible to receive any such Annual Bonus or other short-term incentive
compensation while the Company or the Bank is subject to restrictions imposed by
any written agreements with any bank regulatory authority, or otherwise
restricted under applicable law.
3

--------------------------------------------------------------------------------


(d)           Executive agrees to repay any compensation previously paid or
otherwise made available to him that is subject to recovery under any applicable
governmental, regulatory, or self-regulatory authority, including Nasdaq or any
other applicable securities exchange or market where the Company’s securities
are then traded (each a “Governmental Authority”), where such compensation was
in excess of what should have been paid or made available because a Governmental
Authority has determined that the amount was inconsistent with any applicable
law, order or other requirements of such Governmental Authority.  Executive
agrees to return promptly any such compensation identified by the Company or the
Bank.  If Executive fails to return such compensation promptly, Executive agrees
that the amount of such compensation may be deducted from any and all other
amounts owed by the Bank to Executive.  Executive acknowledges that the Company
or the Bank may take appropriate disciplinary action (up to, and including,
termination of employment) if Executive fails to return such incentive
compensation.  The provisions of this Section 3(d) shall be modified to the
extent, and remain in effect for the period, required by applicable law.
 
4.                 Termination.  Executives' employment under this Agreement
shall terminate upon the occurrence of any of the following events or
circumstances, effective upon the date specified by the terminating party (the
“Termination Date”):
 
(a)            Death or Permanent Disability.  Upon Executive's death or upon
written notice from the Bank or the Company to Executive, or from Executive to
the Bank, in the event Executive becomes “permanently disabled”.  For purposes
of this Agreement, Executive shall be deemed “'permanently disabled” if he has
been disabled by bodily or mental illness, disease, or injury, to the extent
that, in the opinion of the Board of Directors of the Bank, he is materially
prevented from performing the duties of his employment hereunder, and provided
further that such disability has continued substantially for six (6) months.  If
requested by the Bank, Executive shall submit to an examination by a physician
selected by the Bank for the purpose of determining or confirming the existence
or extent of any disability.  Upon Executive’s death or his becoming permanently
disabled, the Bank shall pay to Executive all accrued and unpaid Base Salary and
any other compensation to which Executive is entitled pursuant to Section 3
above, through the Termination Date.  The Bank shall have no further obligations
to Executive following the Termination Date for any termination pursuant to this
Section 4(a);
 
(b)           Termination for Cause by the Bank or the Company.  Upon written
notice from the Bank or the Company to Executive for "cause."  For purposes of
this Section 4(b), “cause” shall include (i) a willful and continued failure by
Executive to perform his duties as provided herein (other than as a result of a
permanent disability) (ii) a breach by Executive of his duties hereunder or his
fiduciary duties of loyalty, care or good faith to the Bank or the Company;
(iii) a violation by Executive of any provision of this Agreement; (iv) a
conviction or the entering of a plea of nolo contendere or similar plea by
Executive for any felony or any crime involving fraud, dishonesty or a breach of
trust; (v) a breach of the Company's Code of Ethics, (vi) commission by
Executive of a willful or negligent act which causes material harm to the Bank
or the Company; (vii) drug or alcohol abuse; (viii) any violation of laws or
regulations such that Executive ceases to be eligible to serve as an executive
officer of a depository institution or a depository institution holding company;
or (ix) Executive becomes ineligible to be bonded at costs consistent with the
Bank's and/or the Company's other executive officers.  Any notice of termination
of Executive's employment with the Bank for cause shall set forth, in reasonable
detail, the facts and circumstances claimed to provide the basis for termination
of his employment under the provisions contained herein.  Upon Executive’s
termination for “cause” pursuant to this Section 4(b), the Bank shall pay to
Executive all accrued and unpaid Base Salary and any other compensation to which
Executive is entitled pursuant to Section 3 above, through the Termination
Date.  The Bank shall have no further obligations to Executive following the
Termination Date for any termination pursuant to this Section 4(b);
4

--------------------------------------------------------------------------------


(c)           Termination for Good Cause by Executive.  Upon written notice from
Executive to the Bank and the Company for “good cause.”  For purposes of this
Section 4(c), “good cause” shall include (i) a “Change in Control” as defined in
Section 5 if such Change in Control results in a change in Executive’s position
or duties within one year following the effective date of such Change in
Control, (ii) the Bank's and/or the Company's failure to comply with any
material provision of this Agreement, provided that the Bank or the Company, as
the case may be, shall have thirty (30) days from the receipt of such notice to
cure any such failure under this Agreement, and upon the cure of such failure,
Executive shall have no right to terminate his employment under the provisions
of this Section 4(c), (iii) a change in location of the Executive’s position
with the Bank outside of the Jacksonville, Florida Metropolitan Statistical
Area, whether as a result of a Change in Control or otherwise, that would
require Executive to relocate outside of the Jacksonville, Florida Metropolitan
Statistical Area or (iv) in the event that Executive is not elected Chief Credit
Officer of the Bank, other than as a result of termination for cause pursuant to
Section 4(b), or regulatory action or request, with substantially all the duties
and powers which are customarily associated with such offices, or in the event
the duties and powers assigned to Executive by the Board of Directors are
reduced to substantially less than the duties and powers which are customarily
associated with such offices (whether in connection with a Change in Control or
otherwise); provided, however that the Bank or the Company, as applicable, shall
have thirty (30) days from the receipt of written notice from Executive under
this Section 4(c) to cure any such failure under this Agreement, and upon the
cure of such failure, Executive shall have no right to terminate his employment
under this Section 4(c). Any notice of termination of Executive's employment
with the Bank or the Company under this Section 4(c) shall set forth, in
reasonable detail, the facts and circumstances claimed to provide the basis for
termination of his employment under the provisions contained herein.  Upon
Executive’s termination pursuant to this Section 4(c), the Bank shall make the
payments provided by Section 5, below; provided, however that if Executive
terminates his employment hereunder by alleging a breach of this Agreement by
the Bank and/or the Company pursuant to this Section 4(c) and it is ultimately
determined that no reasonable basis existed for such termination, then Executive
shall receive all accrued and unpaid Base Salary and any other compensation to
which Executive is entitled pursuant to Section 3 above, through the Termination
Date, but shall not be entitled to payment of any additional amounts set forth
in Section 5 below;
 
(d)          Without Cause.  Upon thirty (30) days’ written notice by Executive
to the Company and the Bank or upon thirty (30) days’ written notice from the
Bank or the Company to Executive, of the termination of Executive’s employment
hereunder.  Upon Executive’s termination of his employment pursuant to this
Section 4(d), the Bank shall pay to Executive all accrued and unpaid Base Salary
and any other compensation to which Executive is entitled pursuant to Section 3
above through the Termination Date.  Upon Executive’s termination by the Bank or
the Company pursuant to this Section 4(d), the Bank shall make the payments
provided by Section 5(a)(i), below; and
 
(e)           Expiration of Term.  Upon the expiration of the initial or any
subsequent term of this Agreement following the Banks’s or Executive’s notice of
non-renewal as set forth in Section 2.  Upon the termination of Executive’s
employment pursuant to this Section 4(e), Executive shall receive all accrued
and unpaid Base Salary and any other compensation to which Executive is entitled
pursuant to Section 3 above, through the Termination Date, but shall not be
entitled to payment of any additional amounts set forth in Section 5 below.
5

--------------------------------------------------------------------------------


If Executive is a member of the Board of Directors of either the Company or the
Bank and Executive's employment is terminated pursuant to this Section 4,
Executive shall immediately resign from his position(s) on the Board(s) of
Directors, effective as of the Termination Date.


5.                  Compensation and Benefits Payable Upon Termination.
 
(a)           Payment Upon Termination.
 
(i)            Termination by the Bank or the Company Without Cause.  Upon
Executive’s termination by the Bank or the Company for any reason other than
“cause” pursuant to Section 4(b), including termination as a result of
Executive’s death or a permanent disability pursuant to Section 4(a), or
termination by the Bank or the Company without cause pursuant to Section 4(d)
above, then Bank (or its successor) shall continue to pay to Executive or his
estate or beneficiaries, his Base Salary, in equal installments in accordance
with the Bank's standard payroll practices (and reduced for any applicable
Withholdings and Deductions), for a period of one (1) year following the
Termination Date, and any unvested portion of the Equity Award as of the
Termination Date shall be immediately vested.
 
(ii)           Termination by Executive for Good Cause.  If Executive's
employment is terminated by Executive for “good cause” pursuant to Section 4(c)
other than as a result of a Change in Control, but including a termination by
Executive as a result of a change in Executive’s position or duties other than
following a Change in Control, the Bank (or its successor) shall continue to pay
to Executive, his Base Salary, in equal installments in accordance with the
Bank's standard payroll practices, for a period of one (1) year following the
Termination Date, and any unvested portion of the Equity Award as of the
Termination Date shall be immediately vested.
 
(iii)          Termination by Executive for Good Cause Following a Change in
Control.  If Executive's employment is terminated by Executive for “good cause”
pursuant to Section 4(c) as a result of a Change in Control that results in a
change in Executive’s position or duties within one year following the effective
date of such Change in Control, the Bank (or its successor) shall continue to
pay to Executive, his Base Salary, in equal installments in accordance with the
Bank's standard payroll practices, for a period of 2.9 years following the
Termination Date, and any unvested portion of the Equity Award as of the
Termination Date shall be immediately vested; provided, however that Executive
agrees to a Termination Date of up to twelve (12) months following notice of
Executive’s termination and shall provide transition services during such
period, if requested by the Bank or the Company. As used herein, a “Change in
Control” shall be deemed to have occurred if:
6

--------------------------------------------------------------------------------

(1)            any “person” or “group” (as such terms are used and defined in
the Securities Exchange Act of 1934, as amended (the “1934 Act”), Sections
3(a)(9) 13(d) and 14(d)) is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of securities of the Bank or
the Company representing fifty percent (50%) or more of the combined voting
power of the Bank’s or the Company's then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”).  As used
in this Agreement, any person or group who is, on the date hereof, the
beneficial owner of twenty five percent (25%) or more of the outstanding Company
Voting Securities is a “Controlling Person,” and any person or group that is, as
of the date of determination, “controlled” for purposes of the Bank Holding
Company Act of 1956, by a person or group is a “Controlled Person.”
Notwithstanding the foregoing, the following events shall not be deemed to be a
Change in Control:  (A) any acquisition of Company Voting Securities by the
Company that reduces the number of Company Voting Securities outstanding and
thereby results in any person or group (other than a Controlling Person or a
Controlled Person) beneficially owning twenty-five percent (25%) or more of the
outstanding Company Voting Securities, (B) an acquisition of Company Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any parent or subsidiary thereof, (C) an
acquisition of Company Voting Securities by an underwriter temporarily holding
such Company Voting Securities pursuant to an offering of such securities, or
(D) an acquisition of Company Voting Securities and/or securities convertible
into or exchangeable for Company Voting Securities pursuant to the Stock
Purchase Agreement dated as of August 22, 2012 (as amended and/or restated, the
“Stock Purchase Agreement”), by and among the Company and CapGen Capital Group
IV LP, a Delaware limited partnership (“CapGen”), and each of the respective
investors other than CapGen named on the signature pages to the Stock Purchase
Agreement;
 (2)            the Company consummates a reorganization, merger, consolidation,
statutory share exchange or similar transaction involving the Bank or the
Company with any person or entity other than a Controlling Person that requires
the approval of the Company's shareholders, whether for such transaction or the
issuance of securities in such transaction (a “Reorganization”), or consummates
the sale or other disposition of all or substantially all of the Bank’s or the
Company's assets (a “Sale”) to any person or entity that is not a Controlling
Person; or
 (3)            the Company's board of directors and/or shareholders approve a
complete liquidation or dissolution of the Company in a transaction or series of
transactions.
(b)           Severance Payments.  The compensation and benefits payable under
Section 5(a) are hereinafter referred to as "Severance Benefits".  The payment
of Severance Benefits is in recognition and consideration of the value of
services by Executive to the Bank and the Company and is not in any way to be
construed as a penalty or damages.  Executive shall not be required to mitigate
the amount of any payment of Severance Benefits by seeking other employment or
otherwise.  The payment of Severance Benefits shall not affect any other sums or
benefits otherwise payable to Executive under any other employment compensation
or benefit or welfare plan of the Company or the Bank.  The timing of payment or
provision of Severance Benefits is subject to Section 9.  All Severance Benefits
and other payments and benefits hereunder shall be subject to, and limited by,
12 U.S.C. 1828(k) and 12 C.F.R. Part 359, and the prior receipt of necessary
regulatory approvals.  The Bank shall have no obligations to pay any taxes owed
by Executive or to gross-up any payment or consideration hereunder for taxes and
shall have no obligation to pay or deliver any consideration that would be
subject to taxation pursuant to Internal Revenue Code of 1986 Sections 280G or
409A.
7

--------------------------------------------------------------------------------


(c)           Notwithstanding any other provision of this Agreement to the
contrary, as a condition of any Severance Payment, Executive shall execute
within 21 days following the Termination Date a complete, irrevocable,
enforceable release and non-disparagement agreement substantially in the form
attached hereto as Exhibit A.  All Severance Payments shall accrue from the
Termination Date and shall be made or commence on the 60th day following the
Termination Date, with any accrued but unpaid Severance Payment being paid on
the date of the first payment.
 
6.                   Non-Competition and Non-Disclosure.
 
(a)           To induce the Bank and the Company to enter into this Agreement,
Executive agrees that while employed by the Bank or the Company and for a period
of one (1) year after the termination of employment or service of Executive
hereunder (the “Restricted Period”), Executive shall not, within Jacksonville,
Florida Metropolitan Statistical Area or any county where the Bank has offices
as of the Termination Date (the “Restricted Area”), as principal, agent, trustee
or through the agency or on behalf of any person or entity, (i) engage in the
business of banking, fiduciary services, securities or insurance brokerage,
investment management or services, lending or deposit taking (individually and
collectively, the “Business”), (ii) control or beneficially own (directly or
indirectly) 5% or more of the outstanding capital stock or other ownership
interest (a “Principal Shareholder”) of any person or entity engaged in or
controlling any such Business other than the Company or Bank, or (iii) serve as
an officer, director, trustee, agent or employee of any corporation, or as a
member, partner, employee or agent of any limited liability company or
partnership, or as an owner, trustee, employee or agent of any other business or
entity, which directly or indirectly conducts such Business within the
Restricted Area. Following termination of Executive's employment with the Bank,
the Company or any of their affiliates, and for the remainder of the Restricted
Period, Executive shall not solicit any officer or employee of the Bank, the
Company, or any of their affiliates (or any person whose employment with the
Bank, the Company or any of their affiliates was terminated within the
immediately preceding six month period) to leave their employment, or any
director of the Bank, the Company, or any of their affiliates to terminate his
service as such, or any director, officer or employee to become a director,
officer or employee of any other person or entity engaged in the Business for
any reason or otherwise interfere with any employment relationships of the
Company, the Bank, or their affiliates.
 
(b)           Executive recognizes and acknowledges that he has had, and as an
officer of the Company and the Bank will have, access to certain confidential
information of the Company, the Bank and their respective subsidiaries and
affiliates, including customer information and lists, credit information,
organization, pricing, mark-ups, commissions, and other information and that all
such information constitutes proprietary valuable, special and unique property
belonging solely to the Company, the Bank and their subsidiaries and
affiliates.  Such information, together with any information regarded as "trade
secrets" under Florida law, is herein referred to as “Trade Secrets”.  Executive
will not disclose or directly or indirectly utilize, in any manner, any such
Trade Secrets for his own benefit or the benefit of anyone other than the
Company, Bank and their subsidiaries and affiliates or disclose Trade Secrets to
anyone other than bank regulatory agencies or to a court upon order thereof.
8

--------------------------------------------------------------------------------


(c)           Executive acknowledges and agrees that the payments for services
hereunder, and his rights and benefits under this Agreement are contingent upon
his compliance with the provisions of this Section 6.  Executive recognizes and
agrees that the Company and the Bank will suffer irreparable harm in the event
that Executive violates any of the provisions of this Section 6.  Executive and
the Company and the Bank understand and agree that the purpose of this Section 6
is to protect the Company's and the Bank's legitimate business interests, and is
not intended to impair or infringe upon Executive's right to work, earn a
living, or acquire and possess property from the fruits of his labor. Executive
and the Company and the Bank acknowledge and agree that the provisions of this
Section 6 are not made in connection with any former services for the Company or
the Bank provided by Executive, but rather are intended to protect the Company's
and the Bank's interests.  Executive hereby acknowledges that the restrictions
set forth in this Section 6 are reasonable and that they do not, and will not,
unduly impair his ability to earn a living.  If, however, Section 6 is
determined by any court of competent jurisdiction to be unenforceable under
applicable law by reason of it extending for too long a period of time or over
too large a geographic area or by reason of it being too extensive in any other
respect or for any other reason, it shall be interpreted to extend only over the
longest period of time for which it may be enforceable and over the largest
geographic area as to which it may be enforceable and to the maximum extent in
all other aspects as to which it may be enforceable, all as determined by such
court.
 
(d)           In the event of a breach or threatened breach by Executive of the
provisions of this Section 6, the Company, the Bank, or any subsidiary or
affiliate of the Company or the Bank shall be entitled to an injunction or
temporary restraining order preventing Executive and any others from violating
any provision of this Section 6.  Nothing herein shall be construed as
prohibiting or limiting the Company, the Bank, or any subsidiary or affiliate of
the Company or the Bank from also exercising any other available rights or
remedies for such breach or threatened breach, including, without limitation,
the recovery of damages from Executive or others.
 
7.                  Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement other than as a result of the provisions of
Section 6 hereof, shall be settled exclusively by arbitration.  The parties
agree to submit the dispute to binding arbitration in accordance with the rules
and regulations of the American Arbitration Association then in effect.  Any
arbitration hereunder shall be conducted in Jacksonville, Florida.  In the event
of any arbitration hereunder, judgment may be entered upon any award arising out
of such arbitration in any court of competent jurisdiction and the prevailing
party shall be entitled to recover all costs of the arbitration, including
reasonable attorneys’ fees, from the non-prevailing party.
 
8.                   Successors: Binding Agreement.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
and be enforceable by of any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise), to all or substantially all of the business
and/or assets of the Bank and/or the Company regardless of whether such
occurrence constitutes a Change in Control hereunder and the Bank and the
Company shall require any such successor to expressly assume and agree to
perform this Agreement.  As used in this Agreement, “Company” and “Bank” shall
mean the Company and Bank as herein respectively defined and their successors
and assigns, including any successors and assigns to their respective businesses
and/or assets as aforesaid, which is requited by this Agreement to assume and
perform this Agreement, whether by operation of law or otherwise.  In the event
any successor to the Company has total assets in excess of $10 billion and does
not maintain a Florida-based holding company, then the term “successor” shall
only include the bank resulting from such transaction.
9

--------------------------------------------------------------------------------


(b)           This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.  If Executive should die
while any amount would still be payable hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement, and otherwise at the times and in the amounts specified herein, to
Executive's devisee, legatee or other designee or, if there is no such designee,
to Executive's estate.
 
9.                  Section 409A.
 
(a)           Notwithstanding any provisions of this Agreement to the contrary,
if Executive is a “specified employee” (within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) and determined
pursuant to procedures adopted by the Bank) at the time of his separation from
service and if any portion of the payments or benefits to be received by
Executive upon separation from service would be considered deferred compensation
under Section 409A, amounts that would otherwise be payable pursuant to this
Agreement during the six-month period immediately following the Termination Date
(the “Delayed Payments”) and benefits that would otherwise be provided pursuant
to this Agreement (the “Delayed Benefits”) during the six-month period
immediately following the Termination Date (such period, the “Delay Period”)
shall instead be paid or made available on the earlier of (i) the first business
day of the seventh month following the Termination Date or (ii) Executive's
death (the applicable date, the “Permissible Payment Date”).
 
(b)           Each payment under this Agreement shall be considered a “separate
payment” and not of a series of payments for purposes of Section 409A.
 
(c)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A).
 
10.                Miscellaneous.
 
(a)           All notices required or permitted hereunder shall be given in
writing by actual delivery or by Registered or Certified Mail (postage prepaid),
at the following addresses or at such other places as shall be designated in
writing:
10

--------------------------------------------------------------------------------


If to Executive:
 
Joseph Amy
525 Park Crossing Street
Charleston, SC  29492


If to the Company or Bank:


100 North Laura Street, Suite 1000
Jacksonville, FL  32202
Attention: Chairman of the Board


(b)           If any provision of this Agreement shall be determined to be void
by any court or arbitral authority of competent jurisdiction, then such
determination shall not affect any provisions of this Agreement, all of which
shall remain in full force and effect.
 
(c)           Any waiver of any breach of this Agreement shall not be construed
to be a continuing waiver or consent to any subsequent breach by either party
hereto.  In the event of any action, suit or proceeding arising out of or
related to this Agreement, the non-prevailing party shall reimburse the
prevailing party for all reasonable attorneys’ fees and costs incurred by the
prevailing party in connection therewith.
 
(d)           This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. It may be modified or terminated only by a writing
signed by the party against whom enforcement of any waiver, change,
modification, extension, discharge or termination is sought.
 
(e)           The recitals contained in this Agreement are expressly made a part
hereof. Herein, references to any gender shall include all genders, and the
singular shall include the plural and vice versa. The words “include”,
“including” and derivations thereof shall mean without limitation by reason of
enumeration or otherwise.
 
(f)            This Agreement represents the entire understanding and agreement
among the parties and supersedes any prior agreements or understandings with
respect to the subject matter hereof.  It is intended and agreed that the
Company, the Bank and its direct and indirect subsidiaries are express
beneficiaries of this Agreement and may enforce the provisions hereof to the
same extent as the Bank.
 
(g)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Florida.
 
[Signatures on following page]
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Bank, the Company and Executive have entered into this
Agreement as of the date first above written.


 
EXECUTIVE
 
 
 
/s/ Joseph W. Amy
 
JOSEPH W. AMY
 
 
 
THE JACKSONVILLE BANK
 
 
 
By: 
/s/ Kendall L. Spencer
 
Name:
Kendall L. Spencer
 
Title:  
Chief Executive Officer
 
 
 
JACKSONVILLE BANCORP, INC.
 
 
 
By:
/s/ Kendall L. Spencer
 
Name:
Kendall L. Spencer
 
Title:  
President and Chief Executive Officer



 
12

--------------------------------------------------------------------------------